ALLOWANCE

Allowable Subject Matter
Claims 11-20 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “an outlet d at the bottom of the direct-contact condenser is connected to a third valve and then to an inlet e of the heat exchanger via a pipe; an outlet f of the heat exchanger is sequentially connected to a fourth valve and a first throttle valve and then to an inlet g of the evaporator via a pipe; and further comprising a water purifier connected to all of the compressor, the heat exchanger, and the evaporator, wherein an outlet q at the bottom of the evaporator is further sequentially connected to a thirteenth valve, a circulating water pump, and a sixth one-way valve and then to the inlet b of a steam pipe”.
The closest prior art of record (Shen, CN 107192171 as provided by Applicant) discloses system including a compressor, a condenser, a high temperature water pump, where a filter screen 3a, a spray pipe 3b, a heat exchange pipe 3c, are sequentially disposed from top to bottom in the condenser; an outlet of the compressor is connected to an inlet of the heat exchange pipe via a seventh valve, and a steam outlet on top of the evaporator is connected to an inlet of the compressor via a pipe.
Although Shen discloses the heat pump system as disclosed above, there is no teaching in the prior art of record that would, reasonably and absent impermissible 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANA M VAZQUEZ/Examiner, Art Unit 3763